Citation Nr: 1121555	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 23, 2008 and in excess of 40 percent beginning on July 24, 2008 for lumbar spine intervertebral disc syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity sciatic nerve involvement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claims for service connection for intervertebral disc syndrome and right lower extremity sciatic nerve involvement.  An initial rating of 10 percent was assigned for both disabilities, effective August 29, 2006.

A January 2009 rating decision granted service connection for left lower extremity neuritis and assigned an initial rating of 10 percent, effective November 5, 2008.

A July 2010 Decision Review Officer (DRO) decision assigned an effective date of May 15, 2006 for the grant of service connection for intervertebral disc syndrome and right lower extremity sciatic nerve involvement.  An initial rating of 40 percent for intervertebral disc syndrome was assigned, effective July 24, 2008 and an initial rating of 20 percent for right lower extremity sciatic nerve involvement was also assigned, effective May 15, 2006.

In April 2011, the Veteran testified before the undersigned at a hearing at the RO.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in April 2011 and subsequent to the issuance of the September 2010 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a kidney disability to include as secondary to a lumbar spine disability has been raised by the Veteran during his April 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during his April 2011 hearing that his lumbar spine disability and associated lower extremity disability had worsened in the last year since the March 2010 VA examination.  Although a July 2009 VA treatment note suggests that the Veteran had developed a right foot drop, the March 2010 VA examination was negative for such findings.  In addition, a May 2009 VA treatment note indicates that the Veteran's benign prostatic hyperplasia and urge incontinence was "probably exacerbated" by his use of methadone and Nortryptiline; a March 2010 VA examination noted that he treated his lumbar spine disability with methadone.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened disabilities and the possibility of bladder impairments associated with his lumbar spine disability, a new VA examination is required.  

A total rating for compensation based upon individual unemployability may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran reported in a September 2010 Application for Increased Compensation Based on Unemployability that he stopped working as a self-employed courier in August 2010.  Although the Veteran has alleged being unable to maintain employment due to his service-connected lumbar spine disability and associated lower extremity disabilities, an opinion regarding his ability to work has not been obtained.

During the April 2011 hearing, the Veteran reported that he had been receiving treatment for his lumbar spine disability at the VA Medical Center in Los Angeles, and community based outpatient clinic in San Luis Obispo, California, since approximately October 2010.  These records are not located in the claims file.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the Veteran's updated VA treatment records from the VA facilities in Los Angeles and San Luis Obispo, including records dated from October 2010 to the present.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected lumbar spine disability and lower extremity disabilities.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should report the ranges of motion in degrees and not the point in the range of motion when pain becomes apparent.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should determine whether there is any associated bladder impairments and specifically note consideration of the May 2009 VA treatment note when offering this opinion.  

The examiner should also note all associated neurologic impairment as well as its severity, including any foot drop or muscular atrophy.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities would preclude him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

The rationale for all opinions expressed must also be provided.

3.  The RO/AMC should review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


